Citation Nr: 0622509	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for bilateral pes planus. 

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for bilateral sensorineural hearing loss, and, if 
so, whether service connection is warranted.
 
3. Entitlement to service connection for impaired visual 
acuity.

4. Entitlement to service connection for lumbosacral strain 
with degenerative joint disease.

5. Entitlement to an increased rating for post operative 
residuals of right shoulder acromioclavicular separation, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. The veteran had a hearing before the Board in 
February 2006 and the transcript is of record.

The only issue being decided at this time is that the claim 
for hearing loss can be reopened.  The merits of that claim, 
as well as all other claims identified above, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  An unappealed May 1993 rating decision, in pertinent 
part, denied service connection for bilateral hearing loss, 
finding that, currently, the veteran does not have bilateral 
sensorineural hearing loss.

2. In regard to the veteran's bilateral sensorineural hearing 
loss, evidence received since the May 1993 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 1993 rating decision that denied the claim for 
entitlement to service connection for bilateral sensorineural 
hearing loss is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1100 (2005).

2. Evidence received since the March 1993 rating decision in 
relation to the veteran's claim for entitlement to service 
connection for bilateral sensorineural hearing loss is new 
and material, and, therefore, the claim may be reopened. 
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran claims his current bilateral sensorineural 
hearing loss is a result of in-service routine exposure to 
excessive noise. The RO denied service connection for 
bilateral sensorineural hearing loss in a May 1993 rating 
decision where the RO found no current disability. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a). The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a). Although a timely NOD was received, no 
correspondence perfecting the veteran's appeal was received 
within the appeal period. Therefore, the May 1993 rating 
decision is final.

At the time of the May 1993 decision, the record included 
service medical records, which noted periodic hearing tests 
and routine exposure to hazardous noise. Notably, the service 
medical records indicate the veteran's driver's license was 
confiscated in September 1990 pending the results of visual 
and hearing exams.  

Since May 1993, potentially relevant evidence received 
includes medical records from 1997 to 2005, and an October 
2002 VA audiological examination. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

For evidence to be new and material in this matter, it would 
have to tend to show that the veteran currently has bilateral 
sensorineural hearing loss. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Since May 1993, the veteran's medical records reflect 
auditory testing in April 2002, October 2002, and March 2005. 
The test results from an October 2002 VA examination do not 
support a hearing disability under 38 C.F.R. § 3.385, but the 
results from April 2002 and March 2005 show auditory 
thresholds at 40 decibels or greater for at least one of the 
designated frequencies. The March 2005 report additionally 
reveals a speech recognition score of 92 percent for the left 
ear, diagnosing the veteran with bilateral high frequency 
sensorineural hearing loss. 

In light of the new evidence showing that the veteran has a 
current hearing disability, the Board finds that the evidence 
received subsequent to May 1993 is new and material and 
serves to reopen the claim for service connection for 
bilateral sensorineural hearing loss. 



The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Since the hearing loss claim is being reopened, any 
deficiencies in notice were not prejudicial to the veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for bilateral sensorineural 
hearing loss, the claim is reopened, and, to that extent 
only, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the VCAA letter sent to the veteran in February 2002 
did not adequately identify the evidence necessary to 
substantiate the right shoulder increased rating claim.  That 
letter only addressed service connection claims.  

With respect to the issue of whether new and material 
evidence to reopen the claim for service connection for pes 
planus has been received, in a recent decision, Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
Court stated that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In such cases, the Court in Kent stated 
that the VCAA requires the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As the 2002 VCAA notification letter did 
not mention the basis of the prior denial of this claim, that 
has not been done in this case.  

To ensure all requirements of recent case law have been met, 
the RO should send the veteran another notification letter.

In regard to the veteran's claim of entitlement to service 
connection for bilateral sensorineural hearing loss, the 
veteran was last afforded a VA examination for purposes of 
obtaining an etiology opinion in October 2002. At that time, 
his test results did not reflect a hearing disability as 
defined under the law and, therefore, the examiner opined as 
follows:

Since the veteran's audiometric was normal at separation 
from service, and since the audiometric examination was 
normal at the VA on 10/18/02, I am unable to support 
service connection for hearing loss.

Since that time, however, the veteran's hearing has declined. 
Most recent VA audiometric testing, from March 2005, shows 
bilateral high frequency sensorineural hearing loss. His 
service medical records reveal that the veteran was 
"routinely exposed to hazardous noise" and therefore 
routinely received audiological examinations. Notably, the 
veteran's driver's license was taken away in September 1990 
pending the results of hearing and visual examinations. The 
October 2002 examiner's opinion is outdated in light of the 
veteran's current diagnosis. 

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed condition could be related to his in-service 
noise exposure, such as to mandate providing him an 
examination. See Duenas v. Principi, 18 Vet. App. 512 (2004).

The veteran testified that he sought disability benefits from 
the Social Security Administration (SSA) in the late 1990s.  
VA is required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Finally, the veteran identified treatment records not 
currently of record. Specifically, in association with his 
back condition, the veteran testified during his February 
2006 hearing, that he received treatment for his back in VA 
Medical Centers in Waco and Temple as early as 1993 to 1997. 
VA records are considered part of the record on appeal since 
they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). The earliest VA 
treatment records in the file are dated in 2001.  Requests 
for VA medical records should be made since the evidence may 
not be currently complete. The RO should also take this 
opportunity to retrieve recent treatment records from those 
VA Medical Centers, from February 2006 to present. 

Since the veteran was last examined for his service-connected 
right shoulder disability in November 2004, the RO should 
also take this opportunity to provide him another 
examination, so that sufficient medical evidence will be of 
record concerning the current severity of the condition.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent. 
 
2. Obtain the veteran's medical records 
for treatment of his claimed conditions 
from the VAMC in Temple, Texas and Waco, 
Texas from 1993 to 2001 and from February 
2006 to the present. All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4. After obtaining the above-referenced 
VA and Social Security records, to the 
extent available, schedule the veteran 
for an audiological examination for the 
claimed condition of bilateral 
sensorineural hearing loss to determine 
the severity and likely etiology of any 
hearing impairment, specifically 
commenting on the veteran's in-service 
noise exposure.   

The claims folder must be reviewed by the 
examiner and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5. After obtaining the above-referenced 
VA and Social Security records, to the 
extent available, schedule the veteran 
for an orthopedic examination to evaluate 
the current severity of the residuals of 
the right acromioclavicular separation.  
The examination report must include range 
of motion findings.

6. After the above is complete, 
readjudicate the veteran's claims. If the 
claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


